COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Estate of Walter Stanley Crane, Jr.

Appellate case number:    01-21-00389-CV

Trial court case number: 478731

Trial court:              Probate Court No 2 of Harris County

        Appellee has filed a motion to stay briefing deadlines in this appeal pending our ruling on
appellee’s motion to dismiss the appeal for want of jurisdiction. The motion is granted. All
briefing deadlines in this appeal are stayed until further order by the Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman__
                               Acting individually


Date: ____December 21, 2021____